PER CURIAM.
By this appeal, the appellant seeks review of a final order dismissing without leave to amend his complaint alleging malpractice, the trial judge having found that it appeared on the face of the complaint that the applicable statute of limitations had run.
We reverse upon the reasoning contained in Mott v. Fort Pierce Memorial Hospital, 375 So.2d 360 (Fla. 4th DCA 1979).1 The complaint alleges that the proper diagnosis of the patient’s illness was made without the statute of limitations. However, the complaint is silent as to whether or not the nature of this diagnosis was conveyed to the patient.
Therefore, the final order of dismissal2 be and the same is hereby reversed for further proceedings.
Reversed and remanded, with directions.

. See and compare: Nolen v. Sarasohn, 379 So.2d 161 (Fla. 3d DCA 1980).


. It is noted that the order, the subject matter of this appeal, was entered by the trial court without the benefit of the reasoning in the Mott decision.